J-S54002-19
J-S54003-19
                               2022 PA Super 220


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
              v.                         :
                                         :
 BRENDAN PATRICK YOUNG                   :   No. 2088 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000784-2018,
            CP-14-CR-0001389-2017, CP-14-CR-0001540-2018


 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
              v.                         :
                                         :
 DANIEL CASEY                            :   No. 2089 MDA 2018

            Appeal from the Order Entered November 21, 2018
    In the Court of Common Pleas of Centre County Criminal Division at
                     No(s): CP-14-CR-0000781-2018,
            CP-14-CR-0001377-2017, CP-14-CR-0001536-2018


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

OPINION BY BOWES, J.:                        FILED: DECEMBER 23, 2022

      The Commonwealth of Pennsylvania has appealed from the order that,

inter alia, granted the motion to suppress evidence obtained from the cellular

phones of defendants Brendan Patrick Young and Daniel Casey (collectively

“Appellees”). We affirm.

      The suppression court offered the following summary of the facts that

gave rise to the charges pending in these cases:
J-S54002-19
J-S54003-19


            The evidence at the first preliminary hearing indicated that
     on the night of February 2, 2017, the [Penn State chapter of the
     Beta Theta Pi] fraternity held a bid acceptance night for the
     purposes of welcoming fourteen individuals as pledges who sought
     to join the fraternity. Of these fourteen pledges, twelve were
     under the age of 21. After a bid acceptance ceremony, the
     pledges were then directed through the stations of the “gauntlet”
     where they were encouraged to hurry through six stations and
     drink alcohol at each station. After completing the gauntlet, the
     pledges attended a social in the basement of the fraternity house
     and were joined by a women’s organization called Trilogy. During
     that social event, one of the pledges, Timothy Piazza, falls down
     the basement stairs. Several fraternity brothers carried Mr. Piazza
     up the stairs and placed him on a couch in the “Great Hall”. As
     the brothers carried Mr. Piazza upstairs, a large bruise is visible
     on the left side of Mr. Piazza’s abdomen. Detective David
     Scicchitano, who reviewed extensive video evidence of the time
     at issue, testified that the video shows Mr. Piazza roll off the couch
     at around 7:00 a.m. Mr. Piazza eventually gets to his feet,
     staggers around and disappears after heading toward the
     basement stairs. After that point, Mr. Piazza is not seen on video
     for over two hours. Mr. Piazza was found lying in the basement
     and was carried upstairs and placed, once again, on a couch in the
     Great Hall. About 41 or 42 minutes after finding Mr. Piazza in the
     basement, a fraternity brother called 911. Mr. Piazza died on
     February 4, 2017 from his injuries.

            The evidence related to Daniel Casey at the first preliminary
     hearing indicated that he was the Administrative Vice President of
     the fraternity in the spring of 2017. Mr. Casey was also the pledge
     master in the spring of 2017 and had previously served as the
     assistant pledge master. Prior to the bid acceptance ceremony,
     Mr. Casey sent texts to one of the fraternity brothers asking him
     to purchase specific types and quantities of alcohol. Mr. Casey
     sent a text message to each of the fourteen pledges on February
     2, 2017, directing them to arrive at the fraternity house at 9:07
     p.m. After the pledges were led into the basement, Mr. Casey
     entered the basement and, along with his assistant, Joseph Sala,
     lined up the pledges. The pledges were instructed to pass a bottle
     of vodka down the line and that the last pledge would have to
     finish the bottle. Because of the amount of vodka left, the pledges
     were instructed to pass the bottle again. During the gauntlet, Mr.
     Casey was in charge of the vodka station, which was the first


                                     -2-
J-S54002-19
J-S54003-19


      station the pledges went through. Mr. Casey also handed a beer
      to a pledge after the gauntlet had ended.

             The evidence related to Brendan Young at the first
      preliminary hearing indicated that he was the President of the
      fraternity in the spring of 2017. Mr. Young had previously served
      as the pledge master for the fraternity at the time that Mr. Casey
      was serving as assistant pledge master. Text messages between
      Mr. Young and Mr. Casey indicate that they planned the spring of
      2016 gauntlet together. Mr. Young sent texts to a fraternity
      brother in the fall of 2016, asking that brother to purchase alcohol
      for bid acceptance night that semester. Mr. Young also sent texts
      indicating that he had set up the obstacle course for the fall of
      2016. The texts from Mr. Young’s phone indicate Mr. Young was
      aware that a pledge named Kordel Davis fell and was injured
      during bid acceptance night in the fall of 2016. Though Mr. Davis
      did not complete the obstacle course, he showed up afterwards
      and was encouraged to drink quickly to catch up with his fellow
      pledges. Also during bid acceptance night in the fall of 2016, Mr.
      Young texted a fraternity brother stating that a pledge vomited a
      lot. In January of 2017, when Mr. Casey took over as pledge
      master, Mr. Young texted Mr. Casey “I know you know this. If
      anything goes wrong with the pledges this semester, then both of
      us are f***ed.” That same day, Mr. Young also texted Mr. Casey
      that “I’m thinking I’ll be heavily involved with pledging.” During
      the spring of 2017 gauntlet, Mr. Young was observed standing
      near the vodka station and then later observed near the beer
      shotgun station.

Suppression Court Opinion, 11/21/18, at 5-7 (cleaned up).

      Police obtained the video files taken inside the residence through a

warrant issued on February 8, 2017.      That warrant sought the video data

created from cameras inside the Beta Theta Pi fraternity house, files which

were stored on devices already within the possession of the police.          The

description of items to be searched was specifically limited on the face of the

warrant to recordings of “the events of the night of 2/2/2017 through the



                                     -3-
J-S54002-19
J-S54003-19


morning of 2/3/2017.” N.T. Pre-trial Motions, 10/22/18, at 26-28, Exhibit C-

11 (“video warrant”).    The video warrant also on its face indicated that

Detective Scicchitano’s three-page affidavit of probable cause was attached

thereto. Id.

     The police obtained the text messages discussed above from Mr.

Young’s phone by a warrant issued on March 1, 2017 (“Young warrant”). The

Young warrant identified the “items to be searched for and seized” as follows:

     A cellular phone belonging to Brendan Young to include all of the
     phone’s passwords and/or encryption codes; all data stored
     electronically, digitally or by any other method, which is contained
     and stored with this cellular phone associated with Brendan
     Young’s phone. This data includes, but [is] not limited to, all
     sent/received text/SMS messaging and MMS messaging,
     pictures/images and/o videos and all call data logs for
     incoming/outgoing/dialed and missed phone calls stored within
     the cellular phone and micro SD memory device storage within
     said phone; all emails sent/received; all social media messaging;
     all internet searches.

Response to Motion to Suppress Physical Evidence (Young), 10/16/18, at

Appendix A (Young warrant). Unlike the video warrant, there was no time or

date range provided for any of the materials identified in the Young warrant.

Also in contrast with the video warrant, the box next to the statement

“Probable Cause Affidavit(s) MUST be attached (unless sealed below). Total

number of pages: ___” was not checked, and the number of pages for the

affidavit was not supplied.   Id.   Instead, the warrant indicated below the

magistrate’s authorization that the affidavits of probable cause were sealed

for sixty days. Id. The warrant for the search of Mr. Casey’s phone (“Casey


                                     -4-
J-S54002-19
J-S54003-19


warrant”) is identical in all material respects, and similarly produced evidence

offered by the Commonwealth at the preliminary hearings.1 See Response to

Motion to Suppress Physical Evidence (Casey), 10/16/18, at Appendix A.

       Thereafter, Appellees were ultimately charged with multiple counts of

recklessly endangering another person (“REAP”), hazing, alcohol-related

violations, and conspiracy.2 Mr. Young filed an omnibus pre-trial motion which

included a motion to suppress cell phone evidence based upon the Fourth

Amendment to the United States Constitution and Article I, § 8 of the

Pennsylvania Constitution on multiple bases. Of relevance to this appeal, Mr.

Young asserted that the warrant permitting the search of his phone lacked

particularity and was instead an invalid “general warrant that authorize[d] ‘a

general exploratory rummaging in a person’s belongings.’” Omnibus Pretrial

Motions (Young), 8/16/18, at ¶ 26(M) (quoting Coolidge v. New Hampshire,

403 U.S. 443, 467 (1971)). In the accompanying brief, Mr. Young expressly

included an unconstitutional overbreadth argument in support of suppression.

See Brief in Support of Omnibus Pretrial Motions, 8/16/18, at 23-24.

       The Commonwealth filed a brief in opposition to the suppression of the

evidence obtained from Mr. Young’s phone.        Therein, the Commonwealth

____________________________________________


1Accordingly, in our analysis infra we do not separately discuss the Casey
warrant.

2  The Office of the Attorney General took over prosecution of the cases in
January 2018 after the newly-elected District Attorney asserted a conflict of
interest.

                                           -5-
J-S54002-19
J-S54003-19


advocated that the Young warrant contained sufficient particularity, and also

provided extensive argument that the warrant was not overbroad.              See

Response to Motion to Suppress Physical Evidence (Young), 10/16/18, at 15-

20.

       Mr. Casey, in his omnibus pretrial motions, sought suppression of the

contents of his phone on the basis that compelling him to provide his passcode

violated his Fifth Amendment rights and exceeded the scope of the warrant.

See Omnibus Pretrial Motion (Casey), at ¶¶ 49-60. While his motion did not

include an overbreadth challenge to the Casey warrant, he did expressly

request therein to join the pre-trial motions of the other related defendants.3

Id. at ¶¶ 101-102.

       The suppression court scheduled a joint hearing on the pretrial motions

of Appellees, and others charged in connection with Mr. Piazza’s death, to take

place beginning on October 22, 2018. At the outset of the hearing, the court

asked the Commonwealth whether it objected to the defendants’ requests to

join each other’s motions.        See N.T. Pre-trial Motions, 10/22/18, at 7. The

Commonwealth did not generally object, expressing its anticipation that the

Court’s rulings would be applied consistently to all defendants and its belief

that “every issue here has been very thoroughly . . . briefed in a tremendous

____________________________________________


3 The hearing on pre-trial motions involved Appellees as well as other
defendants. By order dated October 25, 2018, the three dockets involving Mr.
Young were consolidated for trial with the three dockets involving Mr. Casey,
and severed from dockets involving four other defendants.

                                           -6-
J-S54002-19
J-S54003-19


amount of detail.”     Id.     However, it did object to defendants joining

suppression motions “in which there is only expectation of privacy and there

is only standing with respect to Mr. Casey and Mr. Young. So those motions

would be applicable only to Mr. Casey and Mr. Young.” Id. at 7-8.

      During the course of the hearings, Mr. Casey only presented evidence

as to his Fifth Amendment claim.     N.T. (Pre-trial Motions) 10/23/18, at 13.

Mr. Young called Detective Scicchitano to testify about whether “there was

sufficient probable cause to link criminality to Mr. Young’s phone,” and

therefore intended to “ask questions about the contents of the four corners of

the affidavit.”   Id. at 48.    Following the testimony, the Commonwealth

discussed Mr. Young’s particularity and overbreadth claims, noted that it

addressed the issues in its brief, and indicated that it would rely on the brief

rather than present oral argument. Id. at 84-85.

      The suppression court disposed of Appellees’ pre-trial motions by

opinion and order filed on November 21, 2018. Therein, the court granted Mr.

Young’s motion to suppress the cell phone evidence due to the overbreadth of

the Young warrant.      See Suppression Court Opinion, 11/21/18, at 31.

Further, since the Casey warrant contained the same language, and because

the Commonwealth did not object to Mr. Casey’s request to join the pre-trial

motions of the other defendants, the court suppressed the evidence taken

from Mr. Casey’s phone for the same reason, i.e., overbreadth. Id.




                                     -7-
J-S54002-19
J-S54003-19


       The Commonwealth moved for reconsideration.             In its motion, the

Commonwealth contended that Appellees waived the overbreadth claim by

not litigating it, that it had objected to Mr. Casey joining Mr. Young’s motion,

that the evidence was not suppressible because neither Appellee had a

reasonable expectation of privacy in the contents of the other’s phone, and

that the warrant was not overbroad.            See Motion to Reconsider Motion to

Suppress, 12/3/18, at 4. The suppression court held a hearing on the motion

on December 11, 2018, at the conclusion of which it took the matter under

advisement.

       The court entered an order denying the Commonwealth’s motion for

reconsideration on December 18, 2018. The Commonwealth filed one timely

notice of appeal for each Appellee, listed all three applicable docket numbers,

and both it and the suppression court complied with Pa.R.A.P. 1925.4 This

Court issued per curiam orders directing the Commonwealth to show cause

why the appeals should not be quashed in light of Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018) (holding that when “one or more orders

resolves issues arising on more than one docket or relating to more than one

judgment, separate notices of appeals must be filed”). Following a response

by the Commonwealth, the rule was discharged and the issue was referred to


____________________________________________


4 The Commonwealth certified in its notices of appeal that the appealed-from
order would substantially handicap the prosecution. Accordingly, we exercise
jurisdiction over these interlocutory appeals pursuant to Pa.R.A.P. 311(d).

                                           -8-
J-S54002-19
J-S54003-19


the merits panel for disposition.          The instant panel determined that the

Commonwealth failed to establish that its single notices were sufficient under

the prevailing caselaw and quashed both appeals.

       Our Supreme Court granted allowance of appeal and partially overruled

Walker, holding that the Commonwealth’s failure to file separate notices of

appeal at each docket number did not necessarily require quashal.             See

Commonwealth v. Young, 265 A.3d 462, 476 (Pa. 2021) (“Young I”).5

Rather, the filing of a single notice of appeal for all implicated docket numbers

was a non-jurisdictional defect that the Commonwealth could remedy

pursuant to Pa.R.A.P. 902.          The Court then returned the cases to us to

determine whether the Commonwealth should be permitted to correct its

Walker violations through Rule 902. Id. at 477-78. After considering the

issue, we remanded for the Commonwealth to correct its procedural error by

filing the additional notices of appeal. See Commonwealth v. Young, 280

A.3d 1049, 1057 (Pa.Super. 2022) (“Young II”). The Commonwealth timely

did so, and we are now able to address the substance of these appeals, both

of which involve the following question:

       Whether the lower court’s grant of suppression was in error where
       the court (1) failed to determine that the specific grounds on which
       relief was granted was waived, (2) failed to find that evidence
       derived from text message conversations is not suppressible
       against the parties to the conversation[,] and (3) granted

____________________________________________


5Although the citation for the case is Young, the decision was rendered in
both of the cases presently before us.

                                           -9-
J-S54002-19
J-S54003-19


       suppression based on facts not supported by the record and by
       improperly applying the law to the facts?

Commonwealth’s brief at 4 (unnecessary capitalization omitted).6

       We begin our consideration of the Commonwealth’s questions with the

applicable standard of review:

       We review trial court suppression orders to determine whether the
       factual findings are supported by the record and whether the legal
       conclusions drawn from those facts are correct. We are bound by
       the suppression court’s factual findings so long as they are
       supported by the record.        In reviewing an appeal by the
       Commonwealth of a suppression order, we may consider only the
       evidence from the defendant’s witnesses along with the
       Commonwealth’s evidence which remains uncontroverted. Our
       scope of review of suppression court factual findings is limited to
       the suppression hearing record.[7] We, however, are not bound
       by a suppression court’s conclusions of law; rather, when
       reviewing questions of law, our standard of review is de novo and
       our scope of review is plenary.

Commonwealth v. Anderson, 276 A.3d 282, 292 (Pa.Super. 2022).

       The   Commonwealth         initially    argues   that   Appellees   waived   the

overbreadth issue upon which the suppression court based its ruling. Serially,

the Commonwealth asserts that Mr. Young did not plead the issue with

sufficient particularity to satisfy Pa.R.Crim.P. 581(D), that Mr. Young at the

omnibus pretrial hearing limited his suppression claim solely to whether there

____________________________________________


6 The Commonwealth’s briefs as to Mr. Young and Mr. Casey are materially
identical. For ease of discussion, rather than provide parallel citations to each
brief, we opt to reference only the brief filed in the Young appeals.

7  The Commonwealth specifically incorporated the preliminary hearing
transcripts into the record at the suppression hearing. See N.T. Pre-trial
Motions, 10/22/18, at 131-32.

                                          - 10 -
J-S54002-19
J-S54003-19


was sufficient probable cause to support the warrant, and that the

Commonwealth did in fact object to Mr. Casey joining Mr. Young’s suppression

motion. See Commonwealth’s brief at 13-19.

      The suppression court rejected each of these waiver arguments, and we

agree.   First, Rule 581(D) provides that motions for the suppression of

evidence must “state specifically and with particularity the evidence sought to

be suppressed, the grounds for suppression, and the facts and events in

support thereof.” Pa.R.Crim.P. 581(D). “In the extreme case, a complete

failure to comply with the specificity requirements of Rule 581(D) will result

in waiver, as those requirements have been held to be mandatory.”

Commonwealth v. Dixon, 997 A.2d 368, 376 (Pa.Super. 2010) (en banc).

      As detailed above, Mr. Young’s suppression motion and brief in support

thereof stated the evidence he wished to suppress (the evidence obtained

from his cell phone), and stated the grounds for suppression (overbreadth and

lack of particularity in violation of both the Fourth Amendment to the U.S.

Constitution and Article I, § 8 of the Pennsylvania Constitution). See Omnibus

Pretrial Motions (Young), 8/16/18, at ¶ 26(M); Brief in Support of Omnibus

Pretrial Motions (Young), 8/16/18, at 23-24. Mr. Young additionally discussed

the foundational facts and applicable law.     See Omnibus Pretrial Motions

(Young), 8/16/18, at ¶ 26(J)-(M); Brief in Support of Omnibus Pretrial Motions

(Young), 8/16/18, at 23-24.       Furthermore, the Commonwealth plainly

comprehended that overbreadth was at issue, as it provided extensive


                                    - 11 -
J-S54002-19
J-S54003-19


argument in opposition of that claim in its written response to the motion.

See Response to Motion to Suppress Physical Evidence (Young), 10/16/18,

at 15-20.     Accordingly, we agree with the suppression court that the

Commonwealth’s reliance upon an alleged violation of Rule 581(D) is

meritless. See Suppression Court Opinion, 12/18/18, at 2.

      Second, while the Commonwealth is correct that Mr. Young only

presented evidence at the pretrial motions hearing as to a different basis for

suppression, the transcript does not support the Commonwealth’s contention

that it understood the remainder of Mr. Young’s suppression issues to have

been abandoned.      As recounted above, the Commonwealth discussed Mr.

Young’s particularity and overbreadth claims after Mr. Young presented his

suppression-related evidence, observed that it had addressed the issues in its

brief, and informed the court that it would rely on the brief rather than offer

oral argument.     See N.T. Pre-trial Motions, 10/23/18, at 84-85.          Since

overbreadth is a legal issue that is based solely on the face of the affidavit, no

additional evidence was necessary to preserve that issue.          Thus, we are

unpersuaded by the Commonwealth’s abandonment argument.

      Third, we agree with the suppression court that the Commonwealth is

not entitled to relief based upon any objection to Mr. Casey’s request to join

Mr. Young’s motion. As the court explained:

      Upon review of the omnibus pre-trial motions hearing transcript,
      the court finds the record is unclear whether the Commonwealth
      was objecting to Mr. Casey joining in Mr. Young’s motions, or


                                     - 12 -
J-S54002-19
J-S54003-19


      whether the Commonwealth’s objection was to any of the other
      four defendants joining in motions to suppress the phones
      belonging to Mr. Casey and Mr. Young. The attorney for the
      Commonwealth stated he had no objection to the motions to join,

            with the obvious exception being there is motion to
            suppress physical evidence, which there is only
            expectation of privacy and there is only standing with
            respect to Mr. Casey and Mr. Young. So those motions
            would be applicable only to Mr. Casey and Mr. Young.

      N.T. Motions Hearing, 10/22/18, at 7-8. The court then granted
      the motions to join in the motions of others. When the parties
      argued the motions to suppress physical evidence regarding the
      cell phones, counsel for Mr. Young rested on his brief for the
      majority of his arguments.

             The Commonwealth was not clear that it was asking to
      prevent Mr. Young and Mr. Casey from joining in each other’s
      motion to suppress physical evidence, therefore the court did not
      specifically grant or deny the motion to join as it pertained to the
      motion to suppress physical evidence, but only broadly granted
      the motions to join. The court has already found that Mr. Young
      clearly raised the issue of overbreadth in his own omnibus pre-
      trial motion. As the search warrants for both cell phones are
      identical in their language regarding the scope of the search, the
      Commonwealth has had an adequate opportunity to respond to
      the overbreadth argument regarding these warrants. The court
      finds Mr. Casey did not waive his right to challenge the search
      warrant for his phone as overbroad.

Suppression Court Opinion, 12/18/18, at 2-3 (cleaned up).

      The suppression court’s determination is supported by the certified

record, and is not the product of bias, ill-will, or any other abuse of discretion.

On the contrary, the court’s determination is fair and reasonable in light of the

Commonwealth’s indications at the suppression hearing that (1) all of the

issues raised in the written motions had been thoroughly briefed; and (2)



                                      - 13 -
J-S54002-19
J-S54003-19


while it objected to attorneys standing up and arguing issues they did not

independently raise because they would not have been included in the

briefing, it did not “have any problem with the ultimate ruling applying to all

of the defendants.” N.T. Pre-trial Motions, 10/22/18, at 9. Thus, we do not

find cause to disturb the suppression court’s ruling.

      Having concluded that none of the Commonwealth’s waiver arguments

warrants reversal, we turn to the Commonwealth’s next claim of error.

Therein, the Commonwealth contends that the evidence was not subject to

suppression because neither Appellee had an expectation of privacy in the

contents of the other’s phone. In support, the Commonwealth relies upon this

Court’s decision in Commonwealth v. Diego, 119 A.3d 370, 378 (Pa.Super.

2015), in which we held that, “[w]hen an individual sends a text message, he

or she should know that the recipient, and not the sender, controls the destiny

of the content of that message once it is received.” See Commonwealth’s

brief at 19.

      As Mr. Young aptly notes, the key fact in the Diego case was “that the

other party to the conversation shared the conversation with the police.”

Young’s brief at 18. In Diego, the trial court granted the defendant’s motion

to suppress text messages that he had exchanged with informant Gary Still

that Still provided to the police. In agreeing with the Commonwealth that the

defendant lacked a privacy interest in the messages that Still shared, we

contrasted the circumstances of that case with others such as Riley v.


                                    - 14 -
J-S54002-19
J-S54003-19


California, 573 U.S. 373 (2014), in which no one voluntarily provided the

messages with the authorities. As we explained:

            In Riley, the defendant’s smartphone was seized incident
     to his arrest for firearms offenses. The police searched the
     contents of the phone for evidence of gang-related activity without
     first obtaining a search warrant. The Supreme Court held that the
     warrantless search of the contents of Riley’s phone was illegal
     even though it was permissibly seized incident to his arrest. In
     reaching this conclusion, the Supreme Court held, inter alia, that
     modern smartphones are qualitatively different from other items
     typically seized during an arrest due to the privacy implications
     arising from the cornucopia of information that can be contained
     in, or immediately accessed from, such devices. Summarizing its
     holding, the Supreme Court explained:

           Modern cell phones are not just another technological
           convenience. With all they contain and all they may
           reveal, they hold for many Americans “the privacies
           of life.” The fact that technology now allows an
           individual to carry such information in his hand does
           not make the information any less worthy of the
           protection for which the Founders fought. Our answer
           to the question of what police must do before
           searching a cell phone seized incident to an arrest is
           accordingly simple—get a warrant.

           Here, Appellee’s reliance on Riley is simply misplaced. The
     police did not obtain the contents of Appellee’s text message
     conversation with Still by searching Appellee’s phone incident to
     his arrest. Indeed, the police did not obtain a recording of that
     conversation from Appellee at all.         Thus, the heightened
     expectation of privacy recognized in Riley is not applicable to this
     case.

Diego, supra at 378 (cleaned up).

     If Mr. Young had chosen to share Mr. Casey’s messages with the police,

or Mr. Casey had given them Mr. Young’s messages voluntarily, Diego would

control as the Commonwealth urges. However, in the instant cases it was not


                                    - 15 -
J-S54002-19
J-S54003-19


the recipient of the messages who controlled their destiny, but the state

through exerting its power to seize the phones against the recipients’ wills.

We cannot agree that Diego warrants reversal.

      Moreover, the suppression court made it clear that it has not yet ruled

upon the admissibility of text messages against either Appellee obtained from

a source other than his own phone. The court explained:

            The Commonwealth argues [that Appellees’] cell phones are
      not suppressible as Mr. Young’s cell phone is admissible against
      Mr. Casey and Mr. Casey’s cell phone is admissible against Mr.
      Young. [Appellees] have no privacy interest in messages that
      they sent to another individual’s phone. As a result, neither
      [Appellee] would have standing to seek suppression of the other
      [Appellee’s] cell phone. As clarification, the court has granted
      suppression of Mr. Young’s cell phone as used against Mr. Young
      and has granted suppression of Mr. Casey’s cell phone as used
      against Mr. Casey. The issue of whether each [Appellee’s] cell
      phone may be admitted against the other [Appellee] would be
      more properly addressed during a motion in limine. Therefore,
      the court will not rule on the admissibility of the cell phone
      evidence against the other defendant at this time.

Suppression Court Opinion, 12/18/18, at 5 (cleaned up). Hence, we discern

no cause to reverse the suppression court’s ruling based upon the

Commonwealth’s standing argument.

      Having rejected the procedural bases for reversal advanced by the

Commonwealth, we turn to the substantive issue presented in these appeals:

whether Appellees’ suppression motions were properly granted because the

warrants were unconstitutionally overbroad. We begin our consideration with

a review of the pertinent constitutional principles.



                                     - 16 -
J-S54002-19
J-S54003-19


       The Fourth Amendment to the federal constitution and Article I, § 8 of

the Pennsylvania constitution both prohibit unreasonable searches and

seizures.8 These foundational documents require searches to be conducted

pursuant to warrants, supported by probable cause, that describe with

particularity the items sought, to establish that “citizens generally enjoy

protection . . . from general, exploratory searches by government actors.”

Commonwealth v. Rega, 70 A.3d 777, 785 (Pa. 2013).               However, “the

purpose of the particularity requirement is not limited to the prevention of

general searches.       A particular warrant also assures the individual whose


____________________________________________


8 See U.S. Const. Amend. IV (“The right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated, and no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly describing the place
to be searched, and the persons or things to be seized.”); Pa. Const. Art. I,
§ 8 (“The people shall be secure in their persons, houses, papers and
possessions from unreasonable searches and seizures, and no warrant to
search any place or to seize any person or things shall issue without describing
them as nearly as may be, nor without probable cause, supported by oath or
affirmation subscribed to by the affiant.”).

Since the Pennsylvania constitution requires not just particularity, but that the
warrant “describe the items as specifically as is reasonably possible,” Article
I, § 8 is more stringent than the Fourth Amendment. Commonwealth v.
Orie, 88 A.3d 983, 1003 (Pa.Super. 2014) (cleaned up). Consequently, “if
the warrant is satisfactory under the Pennsylvania Constitution it will also be
satisfactory under the federal Constitution.” Commonwealth v. Kane, 210
A.3d 324, 333 (Pa.Super. 2019) (cleaned up). It stands to reason that the
converse is also true: if a warrant is unsatisfactory under of the Fourth
Amendment, it cannot satisfy the more stringent requirements of Article I,
§ 8. Therefore, we need not separately examine the Pennsylvania constitution
in the instant appeal if the warrant fails to satisfy the requirements of the
Fourth Amendment.

                                          - 17 -
J-S54002-19
J-S54003-19


property is searched or seized of the lawful authority of the executing officer,

his need to search, and the limits of his power to search.” Groh v. Ramirez,

540 U.S. 551, 561 (2004) (cleaned up).

      This Court has explained that the constitutional particularity mandate

“prohibits a warrant that is not particular enough and a warrant that is

overbroad.” Commonwealth v. Orie, 88 A.3d 983, 1002 (Pa.Super. 2014)

(cleaned up).       These issues are separate but related.            “A warrant

unconstitutional for its lack of particularity authorizes a search in terms so

ambiguous as to allow the executing officers to pick and choose among an

individual’s possessions to find which items to seize. This will result in the

general ‘rummaging’ banned by the Fourth Amendment.” Id. (cleaned up).

On the other hand, “[a] warrant unconstitutional for its overbreadth authorizes

in clear or specific terms the seizure of an entire set of items, or documents,

many of which will prove unrelated to the crime under investigation.            An

overbroad warrant is unconstitutional because it authorizes a general search

and seizure.” Id. at 1002-03 (cleaned up).

      Our Supreme Court has designated that “the natural starting place in

assessing the validity of the description contained in a purportedly overbroad

warrant   is   to   determine   for   what     items   probable   cause   existed.”

Commonwealth v. Green, 265 A.3d 541, 551 (Pa. 2021). Probable cause

is assessed by examining the totality of the circumstances and consists of

deciding whether, “given all the circumstances set forth in the affidavit . . .


                                      - 18 -
J-S54002-19
J-S54003-19


there is a fair probability that contraband or evidence of a crime will be found

in a particular place.” Id. (cleaned up). In that vein, the search warrants

must “be read in a common sense fashion and should not be invalidated by

hypertechnical interpretations.” Rega, supra at 1012 (cleaned up).

      After establishing the scope of probable cause, “[t]he sufficiency of the

description must then be measured against those items for which there was

probable cause. An unreasonable discrepancy reveals that the description was

not as specific as was reasonably possible.” Orie, supra at 1003 (cleaned

up). “Any unreasonable discrepancy between the items for which there was

probable cause and the description in the warrant requires suppression.” Id.

(cleaned up). See also Commonwealth v. Grossman, 555 A.2d 896, 900

(Pa. 1989) (holding that suppression was required of all evidence seized upon

execution of an overbroad warrant, including the items for which probable

cause existed);Commonwealth v. McKahan, 248 A.3d 478 (Pa.Super.

2021) (en banc) (non-precedential decision) (affirming suppression of blood

alcohol content test, for which there was probable cause, because it was

obtained through an overbroad warrant that allowed police to obtain all of the

defendant’s medical records).

      The U.S. Supreme Court has recognized that modern cellular phones

have significant qualitative and quantitative differences from the sources of

information that were in existence not only at the time the Fourth Amendment

was adopted, but even at the start of this century. See Riley, supra at 394-


                                     - 19 -
J-S54002-19
J-S54003-19


96. Our High Court recently concurred that “a cell phone often contains even

more personal information than a home,” and, therefore, “it logically follows

that a warrant should be required to search the contents of a cell phone, just

as a warrant is required to search the contents of a home.” Green, supra at

553. However, the Green Court ruled that this does not mean that, “once

obtained, a warrant to search a digital device should be held to a higher

overbreadth standard than a warrant to search a home simply because of the

former’s storage capacity.”   Id.   While “courts must be cognizant of the

privacy interests associated with personal electronic devices,” the same legal

principles apply to each:

      [J]ust as with a search of a home and other spaces where an
      individual maintains a privacy interest, if there is probable cause
      that evidence of a crime will be found within an electronic device,
      that evidence should not be shielded simply because a defendant
      comingles it with personal information in a digital space with vast
      storage capacity.

Id. Accordingly, all warrants, be they for the search of physical or digital

spaces, must “(1) describe the place to be searched and the items to be seized

with specificity and (2) be supported by probable cause to believe that the

items sought will provide evidence of a crime.”     Id.   In sum, warrants to

search digital spaces must describe “as nearly as may be those items for which

there is probable cause.” Id. (cleaned up).

      We find the following authority instructive in conducting our overbreadth

analysis. In Orie, supra, the authorities obtained and executed numerous



                                    - 20 -
J-S54002-19
J-S54003-19


search warrants. Pertinent to these appeals, the police secured warrants to

seize a flash drive. In the affidavit of probable cause for the first warrant to

seize the flash drive, the affiant related that detectives had witnessed Orie’s

senate staff illegally engaging in political campaigning for Orie’s sister Joan

Orie Melvin, and that an employee indicated that scans of campaign

contribution checks, and a spreadsheet compiling the donor information was

saved on “a USB flash drive (black PNY 2gb with ‘Polaroid’ in white letters)

provided by Orie.’” Orie, supra at 1004. After assuming possession of the

device through execution of the first warrant, police obtained a second warrant

for the flash drive seeking to search the contents of the flash drive for

“databases and/or spreadsheets containing donation/contribution lists for Orie

and Joan Orie Melvin, letterhead and/or masthead, thank you letters, and host

committee lists.”   Id. at 1006.     The affidavit for that warrant contained

additional information about the campaign activities employees had engaged

in and the specific types of files stored on the flash drive, including “Donations

to Judge Joan Orie Melvin (with corresponding check numbers); Donation lists

for Senator Jane Orie; Donation list for Judge Joan Orie Melvin; Host

Committee lists; Judge Joan Orie Melvin’s letterhead; Judge Joan Orie Melvin’s

handout layout; various thank you notes; and Senator Jane Orie’s campaign

letterhead.” Id. (cleaned up).

      Orie moved to suppress the evidence obtained from the flash drive,

asserting that the warrants were unconstitutionally overbroad. She argued


                                      - 21 -
J-S54002-19
J-S54003-19


that the “warrants were so generally investigatory or overbroad” that they

“essentially allowed the District Attorney to go on a fishing expedition of items

and information, most of which was constitutionally protected, privileged, or

otherwise irrelevant.” Id. at 1001 (cleaned up). This Court agreed as to the

initial affidavit upon which the devices was seized but not searched, but found

that the second warrant contained sufficient particularity to pass constitutional

muster:

      [W]e find the [initial] warrant for the USB flash drive, while
      supported by probable cause to believe the flash drive contained
      evidence of criminal activity, was overbroad, in that the warrant
      sought “any contents contained therein, including all documents,
      images, recordings, spreadsheets or any other data stored in
      digital format” without limitation to account for any non-
      criminal use of the flash drive. Here, the attached affidavit
      simply recited [the employee’s] current use of the flash drive for
      Orie Melvin’s campaign-related donor lists, without more.
      However, this case involves unique facts that must be considered
      in our analysis. Given the distinctive nature of a USB flash drive,
      like other types of digital storage systems (e.g., a computer hard
      drive), it must be seized in its entirety first and then searched at
      a later time (typically by someone with an expertise in this area).
      Moreover, in this case a search of the contents of the USB
      drive was never conducted pursuant to [the initial]
      warrant, but rather only in accordance with the second,
      more detailed . . . warrant that provided the particularity
      that the earlier warrant lacked. Law enforcement seized the
      flash drive pursuant to the first warrant and searched its contents
      pursuant to the second warrant. As a result, under the unique
      facts of this case, we find no constitutional violation.42
            ______
            42 In so ruling, we do not imply that two warrants are
            required to seize and search the contents of computer hard
            drives, flash drives and other digital storage devices, or that
            the Commonwealth’s decision in this case to obtain two
            warrants is the preferred approach with respect to such
            searches and seizures. To the contrary, the necessary


                                     - 22 -
J-S54002-19
J-S54003-19


            specificity regarding the items to be seized and the files to
            be searched should all be set forth in an initial warrant (such
            that a second warrant is unnecessary). In other words, in
            the absence of exigent circumstances, the seizure and
            search of digital storage devices should be conducted in
            accordance with the limitations set forth in a single warrant,
            with those limitations based upon the extent of probable
            cause established in the accompanying affidavit.

Id. at 1008 (emphases added).

      The Orie decision contrasted that of the federal district court in United

States v. Wecht, 619 F.Supp.2d 213 (W.D. Pa. 2009), a case upon which

Orie had “relie[d] heavily on” in arguing that the warrant was defective. Orie,

supra at 1009. In Wecht, the FBI investigated Dr. Cyril Wecht, the Allegheny

County coroner, for crimes based upon his alleged use of public resources to

conduct a private pathology business. The investigation included execution of

a warrant to seize a laptop computer of Wecht’s executive assistant, Ms.

Young.   The warrant referred to “Attachment B” for a description of the

property to be seized. Attachment B provided as follows: “A laptop computer

manufactured by Dell, and all information and data contained therein,

including data stored on any associated data storage devices such as zip

drives, discs (of any kind including cd and hard), and back-up tapes.” Wecht,

supra at 240.

      Wecht argued that this amounted to a verboten general warrant.

However, the court rejected that classification, explaining that “the law in this

circuit distinguishes between, on one hand, general warrants—which involve



                                     - 23 -
J-S54002-19
J-S54003-19


primarily the problem of ambiguity and insufficient guidance as to the objects

to be seized and, on the other, overbroad warrants—which provide the

executing officer sufficient specificity but authorize the seizure of too many

items.” Id. at 241. Accordingly, the appropriate inquiry was whether there

was an unreasonable discrepancy between the items authorized to be seized

pursuant to the warrant and the probable cause that supported the warrant’s

issuance.

      The court determined that the affidavit proffered in applying for the

warrant supported probable cause of substantial scope. It indicated

      that the laptop was the primary repository of information which
      would evidence [Wecht’s] misappropriation of a particular county
      employee’s (i.e., Ms. Young’s) time and services. Indeed, given
      the allegation that Ms. Young spent virtually all of her [public
      employment] time working on behalf of Wecht[’s private
      business], the investigating agents could reasonably expect to
      find an abundance of incriminating evidence stored on the laptop.
      Moreover, considering that the essence of the alleged wrongdoing,
      insofar as Ms. Young is concerned, was the theft of her time and
      services, the Government had a legitimate interest in knowing not
      only the extent of work which Ms. Young had generated for
      [Wecht’s] private benefit while acting in her capacity as an
      [Allegheny County] employee, but also the extent of work, if any,
      which she had generated on behalf of Allegheny County.

Id. at 242.

      Nonetheless, the court ruled that the warrant was impermissibly

overbroad because the probable cause established by the affidavit was not

“coextensive with all of the computer’s contents.” Id. (emphasis in original).

The court observed that:



                                    - 24 -
J-S54002-19
J-S54003-19


      the law recognizes a distinction between the seizure of computer
      equipment on one hand and, on the other hand, the seizure of
      information stored within the computer equipment:

      The cases and commentary draw a distinction between the
      electronic storage device itself and the information which that
      device contains. Thus, when the government seeks to seize the
      information stored on a computer, as opposed to the computer
      itself, that underlying information must be identified with
      particularity and its seizure independently supported by probable
      cause.

Id. at 247 (cleaned up).     Applying this distinction to the circumstances at

hand, the court held as follows:

      Here, it is important to recognize that the Government’s interest
      in the laptop was not so much in the equipment per se but, rather,
      in accessing the files stored within the computer which, the
      Government believed, would evidence the misappropriation of Ms.
      Young’s time and services. That being the case, the warrant was
      required to state with reasonable particularity which files it was
      authorizing the Government to seize.

            ....

      Ultimately, in determining whether the Laptop Warrant was
      sufficiently particularized, the pertinent inquiry is whether [the FBI
      agent’s] affidavit established probable cause not only to search
      but to seize outright every single piece of information stored
      within the laptop and its associated storage devices. I conclude,
      for the reasons previously discussed, that the laptop warrant was
      overbroad in that the supporting affidavit did not support the en
      masse seizure of all information and data contained on the laptop
      computer and its peripheral storage devices.

Id. at 247–48 (citations omitted).

      Our Supreme Court in Green, supra, recently considered overbreadth

in connection with a warrant to search electronic devices. In that case, the

police discovered that child pornography files had been shared from a


                                     - 25 -
J-S54002-19
J-S54003-19


computer    with   an   IP   address     associated   with   Green’s   residence.

Consequently, the police sought a search warrant for that address. In addition

to discussing the particular incident in question, the affidavit of probable cause

further detailed the training and experience of the investigators, and

“explained that individuals involved in the sharing and downloading of child

pornography usually maintain their collections in the privacy and security of

their own home,” and maintain the collections for a long time. Green, supra

at 545, 554. Based upon this experience, the affiant indicated that police

were likely to need “to seize all electronic storage devices (along with related

peripherals) to be searched later by a qualified computer expert in a laboratory

or other controlled environment.”         Id. at 545–46 (cleaned up).          The

investigators thus applied and received authorization for a warrant that

identified the items to be searched and seized as follows:

      Any and all computer hardware, including, but not limited to, any
      equipment which can collect, analyze, create, display, convert,
      store, conceal, or transmit electronic, magnetic, optical or similar
      computer impulses or data. Any computer processing units,
      internal and peripheral storage devices, (such as fixed disks,
      eternal hard disks, floppy disk drives, and diskettes, tape drives,
      tapes, and optical storage devices), peripheral input/output
      devices (such as keyboards, printers, scanners, plotters, video
      display monitors, and optical readers), and related communication
      devices such as modems, cables, and connections, recording
      equipment, as well as any devices, mechanisms, or parts that can
      be used to restrict access to computer hardware. These items
      will be seized and then later searched for evidence relating
      to the possession and/or distribution of child pornography.
      This search is also to include any and all cellular phones, including,
      but not limited to, any cellular device that can collect, analyze,
      create, convert, store, conceal, transmit electronic data, and the


                                       - 26 -
J-S54002-19
J-S54003-19


      items associated with any cellular device such as power cords,
      bases, sim cards, and memory cards.

Id. at 546 (cleaned up, emphasis in original). The execution of the warrant

produced scores of images of child pornography, and Green was ultimately

convicted of ninety-nine possessory offences related thereto.

      In his direct appeal, Green challenged the trial court’s denial of his

motion to suppress the evidence obtained through the warrant, arguing that

it was unconstitutionally overbroad. Relevant to the instant appeals, Green

asserted that the warrant to search the contents of the devices seized was

overbroad because it did not include specific types of programs or files, and

was not limited to certain dates, and, as such, “allowed for the prohibited

‘rummaging’ through all files on all seized devices, nearly all of which

contained private, non-criminal material.” Id. at 554 (cleaned up).

      The Court began its analysis by ascertaining the scope of the probable

cause.   It observed that the affidavit contained information to support the

belief that the sharer of pornography from Green’s residence was likely to

have a collection of material that had been maintained over time on digital

storage devices. It then compared that with the scope of search authorized

by the warrant. Since the probable cause was not limited to the date of the

single documented file sharing, “the warrant did not need to include a specific

date, type of file, or program in order to satisfy the requirement to describe

the items as nearly as may be.” Id. The Court also rejected Green’s claim



                                    - 27 -
J-S54002-19
J-S54003-19


that the warrant improperly authorized the officers to search the personal,

non-criminal information contained on the devices. Contrasting the warrant

with that at issue in Orie, the Court opined that the case was “not one where

officers were given free rein to look at anything within the phone to generally

look for evidence of a crime.” Id. Instead, by its express terms, the warrant

only permitted the police to search for evidence of the particular crime detailed

in the affidavit of probable cause, namely the possession and/or distribution

of child pornography. Hence, the warrant did not allow authorities to

“indiscriminately rummage through any and all files as [Green] suggest[ed],

but rather could only conduct a digital forensic search by a qualified computer

expert in a laboratory or other controlled environment and only for evidence

of child pornography.” Id. at 555 (cleaned up). Accordingly, the Court was

      satisfied that the limiting language provided in the warrant and
      supported by the affidavit of probable cause was specific enough
      that rummaging would not be permitted, nor would this warrant
      be used as a general investigatory tool. Because we find that the
      warrant sufficiently described the items for which there was
      probable cause, it was not overbroad.

Id.

      Mindful of this precedent, we turn to the particulars of the cases at issue

in these appeals. Here, the affidavits of probable cause detailed the condition

of Mr. Piazza when first responders encountered him on the morning of

February 3, 2017, the initial interactions of State College police with Mr. Young

at that time, and the general summary of the events within the fraternity



                                     - 28 -
J-S54002-19
J-S54003-19


house from the time of the bid acceptance event to the time the authorities

arrived.   See Response to Motion to Suppress Physical Evidence (Young),

10/16/18, at 2-3 of Appendix A. The affidavit recounted how, through the

videos and interviews, the police established that the pledges received two

text messages requiring them to be at the house by a certain time in certain

attire, and that they thereafter went through the stations of “the gauntlet”

described at the outset of this writing.      The affidavit further described

information that fraternity members were instructed to delete their group text

messages from their phones, that Mr. Casey participated in a coverup before

the ambulance came for Mr. Piazza by putting a shirt on him and wiping his

mouth, that Mr. Young was seen to be pacing back and forth in the area during

this time, using his cellular phone and then participating in cleaning up the

house in anticipation of the arrival of the authorities. Id. at 4-5 of Appendix

A.   The affidavit then stated as follows:

             Based on this aforementioned information your affiant is
      requesting a search warrant for Brendan Young’s unlocked cellular
      telephone in order to seize and forensically recover any and all
      photographs and/or videos taken by Young between 2/2-2/3/2017
      involving the bid acceptance party and aftermath. Additionally,
      your affiant seeks to forensically recover, if possible using
      available software programs, existing and deleted electronic
      communications between the pledges and members of the
      fraternity concerning the hazing of pledges, the consumption of
      alcohol by minors, the fall and neglected care of their inebriated
      pledge, Tim Piazza, the plan to attempt to mask the severity of
      his injuries and/or the responsibility of the Beta Fraternity, and
      any fraternity/member directives to its members or its pledges
      concerning their involvement in hazing, furnishing alcohol,
      Piazza’s death, and their attempts to cover it up.


                                     - 29 -
J-S54002-19
J-S54003-19



Response to Motion to Suppress Physical Evidence (Young), 10/16/18, at 5 of

Appendix A (affidavit of probable cause).

      However, the warrant issued by the magistrate did not limit the scope

of the search to the time surrounding the bid acceptance party or Mr. Piazza’s

injury.   Nor did it limit the search to communications among fraternity

members, pledges, and others connected with the crimes being investigated.

Rather, it authorized police to examine and keep the entire contents of the

phone, including any and all videos taken at any point in time, and any and

all messages sent or received from any person at any time about any subject.

Again, the warrant identified the items to be searched and seized as follows:

      A cellular phone belonging to [Mr. Young] to include all of the
      phone’s passwords and/or encryption codes; all data stored
      electronically, digitally or by any other method, which is contained
      and stored with this cellular phone associated with [Mr. Young].
      This data includes, but [is] not limited to, all sent/received
      text/SMS messaging and MMS messaging, pictures/images and/or
      videos and all call data logs for incoming/outgoing/dialed and
      missed phone calls stored within the cellular phone and micro SD
      memory device storage within said phone; all emails
      sent/received; all social media messaging; all internet searches.

Response to Motion to Suppress Physical Evidence (Young), 10/16/18, at

Appendix A (Young warrant).

      The suppression court acknowledged that probable cause existed to

support warrants authorizing the search of the phones of Mr. Young and Mr.

Casey for the items requested in the affidavit.      We agree that Detective

Scicchitano’s affidavits established probable cause to search for the specific


                                     - 30 -
J-S54002-19
J-S54003-19


items requested therein, namely videos of the bid acceptance party and its

aftermath taken on February 2 and 3, 2017, and communications between the

pledges and members of the fraternity about hazing, alcohol, and Mr. Piazza’s

injury. The video evidence and interviews gave rise to a reasonable belief that

evidence pertinent to the party and Mr. Piazza’s injury would be found in the

phones’ data, including in the messages shared among the members and

pledges. However, since the face of the warrant itself authorized the search

and seizure of the entire contents of the phones, the suppression court ruled

that the warrant was unconstitutionally overbroad:

      [T]he description included in the warrant is far more general than
      was necessary. Under the warrant as written, the police were
      authorized to access all data on [each Appellee’s] cell phone. This
      is not limited to only information pertinent to the police
      investigation regarding Timothy Piazza’s death and alleged hazing
      at the Beta Theta Pi fraternity, but would include all data[, much
      of which] was entirely irrelevant to the investigation.

Suppression Court Opinion, 11/21/18, at 30.

       We agree, and note that the Commonwealth does not disagree that

the language of the warrant itself authorized a search beyond what is

supported by probable cause.     See, e.g., N.T. Motion for Reconsideration,

12/11/18, at 12 (acknowledging that the warrant and the affidavit of probable

cause “say different things”). Indeed, as the descriptions on the face of the

warrant were not tied to the specific facts that caused Detective Scicchitano

to connect Appellees’ phones to the crimes being investigated, they are

analogous to the initial, overbroad warrants discussed in Orie which we


                                    - 31 -
J-S54002-19
J-S54003-19


deemed sufficient to permit the initial seizure of the devices, but insufficient

to justify the subsequent search and seizure of files within them. Cf. Green,

supra at 554 (“This case, however, is not one where officers were given free

rein to look at anything within the phone to generally look for evidence of a

crime.”).

      Rather, the Commonwealth’s position is that the suppression court

should have considered the limiting language of the affidavit in deciding

whether the warrant authorized too broad a search and seizure.             See

Commonwealth’s brief at 29. In essence, the Commonwealth asserts that the

face of the warrants permitted the seizure of the phones of Messrs. Young and

Casey akin to the initial, broad warrant in Orie, and that the affidavits of

Detective Scicchitano served the function of the subsequent, narrower warrant

in Orie to detail which files the police would seek out within the devices. See

Commonwealth’s brief at 28-29; N.T. Motion for Reconsideration, 12/11/18,

at 12 (“Detective Scicchitano was more specific [in the affidavit] with the

things that he would look for within the item that he would seize and search.”).

In other words, the Commonwealth maintains that consideration of the

contents of the affidavit of probable cause was required not only in the initial

part of the overbreadth analysis, i.e., determining “for what items probable

cause existed,” but also in the second phase in which the court must “look to

see whether the warrant described as nearly as may be those items for which

there is probable cause.” Green, supra at 551, 554 (cleaned up).


                                     - 32 -
J-S54002-19
J-S54003-19


      Our ultimate task is to determine if there was “[a]ny unreasonable

discrepancy between the items for which there was probable cause and the

description in the warrant.” Orie, supra at 1003. The salient question before

us is whether the description in the warrant necessarily includes the

description of items supplied in the affidavit of probable cause when not

reproduced or expressly incorporated on the face of the warrant.      For the

reasons that follow, we answer this question of law in the negative and

conclude that the suppression court properly held that the instant warrants

were invalid based upon unconstitutional overbreadth.

      To answer this question, we review the authority relevant to the

relationship between the warrant and its supporting documents for purposes

of an overbreadth challenge. The U.S. Supreme Court addressed this issue in

Groh, supra. In that case, there was no question that the warrant at issue

“was based on probable cause and supported by a sworn affidavit, and it

described particularly the place of the search,” but it did not provide a

description of the type of evidence to be secured. Id. at 557. However, the

application for the warrant supplied the detail missing from the face of the

warrant itself.   The High Court rejected the notion that this satisfied the

requirements of the Fourth Amendment, explaining as follows:

             The fact that the application adequately described the
      “things to be seized” does not save the warrant from its facial
      invalidity. The Fourth Amendment by its terms requires
      particularity in the warrant, not in the supporting documents. And
      for good reason: The presence of a search warrant serves a high


                                    - 33 -
J-S54002-19
J-S54003-19


       function, and that high function is not necessarily vindicated when
       some other document, somewhere, says something about the
       objects of the search, but the contents of that document are
       neither known to the person whose home is being searched nor
       available for her inspection. We do not say that the Fourth
       Amendment prohibits a warrant from cross-referencing other
       documents. Indeed, most Courts of Appeals have held that a
       court may construe a warrant with reference to a supporting
       application or affidavit if the warrant uses appropriate words of
       incorporation, and if the supporting document accompanies the
       warrant. But in this case the warrant did not incorporate other
       documents by reference, nor did either the affidavit or the
       application (which had been placed under seal) accompany the
       warrant.

Id. at 557-58 (cleaned up, emphasis in original). Consequently, even though

the items were described with particularity in the warrant application and the

officers limited the scope of the search accordingly, the warrant was invalid

and the search was in effect warrantless. Id. at 558.

       An examination of federal court decisions regarding the incorporation of

supporting documents into the warrant itself reveals that the courts will deem

the warrant to be limited by the narrowly-tailored supporting affidavit if it is

expressly incorporated by reference on the face of the warrant and

accompanies the warrant.9 See, e.g., United States v. Tracey, 597 F.3d

140, 146-47 (3d Cir. 2010).           “As with the particularity requirement, the


____________________________________________


9 Where the authorities desire to have the affidavit sealed, “in order to protect
witnesses, for example[,] it must list the items it seeks with particularity in
the warrant itself. It is the government’s duty to serve the search warrant on
the suspect, and the warrant must contain, either on its face or by attachment,
a sufficiently particular description of what is to be seized.” United States v.
Wecht, 619 F.Supp.2d 213, 228 (W.D. Pa. 2009) (cleaned up).

                                          - 34 -
J-S54002-19
J-S54003-19


primary purposes of this incorporation rule are to limit the officers’ discretion

as to what they are entitled to seize and inform the subject of the search what

can be seized.” Id. (cleaned up).

      Some courts will also allow an affidavit to cure an overbroad warrant

even if the affidavit is not expressly incorporated. As one Court summarized:

             We recognize that there are decisions in which an affidavit
      has been used to save a defective warrant even when it has not
      been incorporated within that warrant. But the cases fall into two
      categories. The first embraces those circumstances in which the
      warrant contains an ambiguity or clerical error that can be
      resolved with reference to the affidavit. In these situations, it is
      clear that the requesting officers and the magistrate agreed on
      the place to be searched or item to be seized, but there is an
      obvious ministerial error in misidentifying or ambiguously
      identifying the place or item. Reliance on the affidavit in these
      circumstances neither broadens nor shrinks the scope of the
      warrant, but merely rectifies a “minor irregularity.”

            ....

            The second category of decisions in which an unincorporated
      affidavit has been read to modify a search warrant is constituted
      by cases in which the affidavit is particularized but the warrant is
      overbroad. So long as the actual search is confined to the
      narrower scope of the affidavit, courts have sometimes allowed
      the unincorporated affidavit to “cure” the warrant, or at least have
      treated the excessive elements of the warrant as harmless
      surplusage.

Doe v. Groody, 361 F.3d 232, 240 (3d Cir. 2004) (cleaned up).

      The   Groody     Court    cited     our    Supreme   Court’s   decision   in

Commonwealth v. Carlisle, 534 A.2d 469 (Pa. 1987), as “a good example”

of allowing cure through an unincorporated affidavit.          In Carlisle, law

enforcement officers executed a search warrant on a building containing three


                                        - 35 -
J-S54002-19
J-S54003-19


separate apartments. Although the police only possessed information of illicit

gambling in “Apartment One,” the description of the place to be searched in

the warrant merely referred to the building without designating a specific

apartment.    The affidavit of probable cause attached to the application,

however, clearly evinced that police were only investigating alleged law-

breaking in Apartment One. The defendant challenged the validity of the

warrant based upon this alleged lack of particularity. Our Supreme Court,

observing that then-applicable Pa.R.Crim.P. 2005 required the affidavit to be

attached to the warrant, framed this issue as follows:

      [T]he question which arises is whether the affidavit, which must
      in some form be attached to the search warrant, may be used to
      augment the description of place listed on a search
      warrant. Analytically, the two most obvious approaches to this
      question are either to construe the affidavit and the warrant
      together, or to construe only the warrant, without regard to the
      affidavit. In this case, if the two writings were construed together,
      the place would be described with sufficient particularity, since the
      affidavit plainly states that the phones suspected of being used to
      conduct a lottery were located in Apartment One, not
      elsewhere. If the documents are to be construed separately,
      however, the warrant would fail for lack of particularly since the
      [description] does not contain any reference to Apartment One,
      but instead appears to authorize a search of the entire building.

Carlisle, supra at 471-72 (cleaned up).

      Ultimately, applying the requisite practical, common-sense approach to

construing the warrant, the Court determined that it was appropriate to

consider the information contained in the affidavit of probable cause in

assessing particularity as follows:



                                      - 36 -
J-S54002-19
J-S54003-19


      [I]t is our view that the police officers conducting the search in
      this case would be aware of the exact location to be searched.
      They knew that a suspected lottery operation was being conducted
      at [the building] by use of telephones which were located in
      Apartment One at that address. Common sense suggests that
      this information does not authorize a search of Apartments Two
      or Three, and, in fact, the only search conducted was a search of
      Apartment One. Had any location other than Apartment One been
      searched based on the affidavit in this case, any items seized from
      other locations would have been suppressed as having been
      seized outside the authority of the warrant.

Id. at 472-73 (cleaned up).

      Thus, Carlisle stands for the proposition, recognized by some federal

courts, that the limiting language of the supporting documents may cure the

warrant’s facial defect, even if the affidavit is not expressly incorporated, if

the authorities in fact confined their search to the scope of the affidavit rather

that exerting the broader authority granted by the warrant itself.

      In the cases sub judice, the supporting documents were                  not

incorporated by reference into the warrants themselves. See, e.g., Tracey,

supra at 148 (“If [the affiant] intended to incorporate the affidavit into the

description of items to be seized, he could have written ‘see affidavit,’ ‘as

further described in the affidavit,’ or any other words of incorporation. This

requirement is not difficult, yet it went unmet in this case.”). Further, as the




                                     - 37 -
J-S54002-19
J-S54003-19


affidavits of probable cause were sealed, they were not attached to the

warrant.10

       Moreover, while the Commonwealth maintains that the searches of the

extracted data were in fact limited in accordance with the affidavits of probable

cause, see Commonwealth’s brief at 29, that claim is belied by the record. As

the suppression court explained:

       Upon review of the language in the affidavit, . . . only messages
       between fraternity brothers and pledges would be subject to
       seizure.    However, the Commonwealth has presented text
       messages between both [Appellees] and women identified as
       [Appellees’] girlfriends. It is therefore apparent that the police
       viewed the scope of the warrant as more broad than that defined
       in the affidavit.

Suppression Court Opinion, 12/18/18, at 4.




____________________________________________


10 The Commonwealth repeatedly asserts that the affidavits of probable cause
were attached to the warrants. See, e.g., Commonwealth’s brief at 20, 28,
29. It also contends that Detective Scicchitano, who obviously had knowledge
of the limiting language of his affidavits, was the one to search the files seized
from the phones. Id. at 18 n.19. However, Detective Scicchitano testified
that Detective John Aston “did the majority of the downloading and
analyzation of the phones and the message content[.]” N.T. Preliminary
Hearing, 6/12/17, at 65. More significantly, the contention that the affidavits
were attached to the warrants is belied by the warrants themselves, which
indicate that, because the affidavits were sealed, they were not attached to
the warrant. That they accompanied the warrant as seen by the judge
authorizing it or officers executing it misses the point. The focus is not solely
on whether the officers were aware of the limitations included in the
unincorporated affidavit, but also on whether “the contents of that document
[were either] known to the person whose [property] is being searched [or]
available for her inspection.” Groh v. Ramirez, 540 U.S. 551, 557 (2004)
(cleaned up).

                                          - 38 -
J-S54002-19
J-S54003-19


      The certified record supports the suppression court’s determination. We

reiterate that the affidavit of probable cause indicated an intent to look for

only videos taken during the time surrounding Mr. Piazza’s injury and its

aftermath, along with communications among fraternity members, pledges,

and others connected with the crimes being investigated. See Response to

Motion to Suppress Physical Evidence (Young), 10/16/18, at 5 of Appendix A.

Yet, the Commonwealth at the first preliminary hearing offered into evidence

messages exchanged between Appellees and their paramours and internet

searches conducted through the phones, materials beyond both the scope of

the descriptions of items to be seized stated in the affidavits and the scope of

probable cause.

      Specifically, the Commonwealth offered text messages Mr. Young sent

to Madeline Miller after the ambulance took Mr. Piazza away, in which Mr.

Young indicated that Mr. Piazza had “looked fucking dead,” and Mr. Young

expressed concern about his accountability for the events in question and his

belief that he would “be the one going to court, paying for an attorney and

maybe put in jail.”   N.T. Preliminary Hearing, 7/10/17, at 19.       Detective

Scicchitano testified that he ascertained Mr. Young’s relationship with Ms.

Miller from reading through their text exchanges and observing that they

share “intimate discussions” in which “they talk like boyfriend and girlfriend.”

Id. at 17. The Commonwealth also offered numerous messages exchanged

between Mr. Casey and his girlfriend, Torrye Zullo. Id. at 27-29. Detective


                                     - 39 -
J-S54002-19
J-S54003-19


Scicchitano explained that he determined the nature of Mr. Casey’s

relationship with Ms. Zullo “[b]ased upon the nature of the conversations they

had on text messaging.” Id. at 26.

       Additionally,    the   Commonwealth         introduced   evidence   of   Google

searches Mr. Casey conducted on his phone to monitor public information

about Mr. Piazza’s death.         Id. at 29-31.     The affidavit of probable cause

provided no basis or request for seizing this type of data, such that this

evidence was unquestionably seized pursuant to the warrants’ unlimited

authority to examine the entire contents of the phones.11



____________________________________________


11  We reject the Commonwealth’s suggestion that the messages and browser
searches were properly recovered by Detective Scicchitano because they were
in plain view when he searched the contents of the phones for the itemized
files. While searches for materials such as documents necessarily will entail
“that some innocuous documents will be examined, at least cursorily, in order
to determine whether they are, in fact, among those papers authorized to be
seized, responsible officials must take care to assure that searches are
conducted in a manner that minimizes unwarranted intrusions upon
privacy[.]” Commonwealth v. Rega, 70 A.3d 777, 785 (Pa. 2013) (cleaned
up). The affidavits of probable cause requested video files and messages
among fraternity members and pledges. They stated no facts that suggested
that evidence of criminal activity would be located within internet searches or
communications with individuals who did not participate in the bid acceptance
party. As such, Detective Scicchitano did more than a cursory review of files
that were clearly not among those supported by probable cause, reading
through Appellees’ personal communications with women, who were obviously
not fraternity brothers or pledges, closely enough to glean the romantic nature
of their relationships with Appellees.        These were literal “unwarranted
intrusions upon [the] privacy” interests of Appellees outside the scope of the
affidavit’s particularized description of items and of the extant probable cause.
Id.


                                          - 40 -
J-S54002-19
J-S54003-19


       Consequently, we hold that the cases before us do not fall within one of

the exceptions to the need for express incorporation of an affidavit of probable

cause into a warrant. Instead, they are squarely within the circumstances

discussed in Groh in which the narrower scope of an unincorporated affidavit

fails to serve the purposes of our constitutional particularity requirements. We

reiterate the reasoning of the Groh Court:

              The fact that the application adequately described the
       “things to be seized” does not save the warrant from its facial
       invalidity. The Fourth Amendment by its terms requires
       particularity in the warrant, not in the supporting documents. And
       for good reason: The presence of a search warrant serves a high
       function, and that high function is not necessarily vindicated when
       some other document, somewhere, says something about the
       objects of the search, but the contents of that document are
       neither known to the person whose home is being searched nor
       available for her inspection.

Groh, supra at 557 (cleaned up). Since “in this case the warrant[s] did not

incorporate other documents by reference, nor did either the affidavit[s] or

the application[s] (which had been placed under seal) accompany the

warrant[s],” Detective Scicchitano’s affidavits cannot serve to provide the

particularity lacking from the faces of the warrants.12 Id. at 558.

       As a result, we are left with warrants that expressly authorized the

search and seizure not only of the phones, but of each and every file recovered

____________________________________________


12 Since the less-exacting particularity provisions of the Fourth Amendment
preclude adoption of the Commonwealth’s position, it necessarily cannot
satisfy the heightened particularity requirements of the Pennsylvania
constitution.   Accord Commonwealth v. Kane, 210 A.3d 324, 333
(Pa.Super. 2019).

                                          - 41 -
J-S54002-19
J-S54003-19


therefrom, regardless of type, time of creation, or nexus with any crimes being

investigated.   Without the limiting language of the affidavit reproduced or

incorporated on the face of the warrants, the warrants, with particularity,

permitted police to generally rummage through the files recovered from the

phones looking for evidence of a crime. Applying the reasoning of Green,

Orie, and Wecht, we must conclude that the warrants were unconstitutionally

overbroad because there was an “unreasonable discrepancy between the

items for which there was probable cause and the description in the

warrant[.]” Orie, supra at 1003 (cleaned up). Therefore, we are constrained

to find that the evidence obtained from the effectively warrantless searches

was properly suppressed.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2022




                                    - 42 -